UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report J.Crew Group, Inc. (Exact name of the registrant as specified in its charter) Delaware 333-175075 22-2894486 (State of other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 770 Broadway, New York, New York (Address of principal executive offices) (Zip code) Maria Di Lorenzo, Esq. Senior Vice President, General Counsel and Secretary 770 Broadway
